        Case 1:19-cv-05292-KPF Document 42 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                           Plaintiff,
                                                     19 Civ. 5292 (KPF)
                    -v.-
                                                          ORDER
THE CITY OF NEW YORK,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Mr. Hickman’s letter dated December 7, 2020,

providing a correction to his mailing address. (Dkt. #41). The Clerk of Court is

directed to update Mr. Hickman’s address of record to: 107 E. 126 Street, Apt.

10S, New York, NY 10035.

      SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
